By the Court.
All proceedings having been staid against the defendant-his creditors sum-moneci, by advertisement, to meet at the notary's offioe-time given-and the creditors called again to shew cause against the homologation of the pro*119ceedings, and the homologation fairly obtained-it is, perhaps, irregular to proceed for a debt contracted before the call of the creditors. It is not for the Court, at present to say whether the ho-mologation can bypy, if any, by what, means be avoided: but surely, while it stands in force, it must afford protection against all anterior debts, at least, so far as to protect the person in the meantime.
Bail discharged.